MORTON, District Judge.
These are petitions for the allowance of disbursements and for counsel fees to a creditor who alone prosecuted successfully objections to the discharge of the bankrupt. It is objected that there is no power to make such orders, and, if there be such power, it ought not to be exercised.
Simon was a fraudulent bankrupt, who, although not entitled to his discharge, prosecuted his petition for it. No question concerning Ihe estate is involved. As between the bankrupt and the creditor, I see no reason why the usual rule should not be applied, and the costs of the proceeding taxed against the losing party, and,'I think that the court has power to award them. In Bragassa v. St. Louis Cycle Co. (C. C. A. 5th Cir.) 107 Fed. 77, 46 C. C. A. 154, it was held that the taxation of costs against a bankrupt whose petition for discharge was denied was correct. “As the costs were legitimately incurred, we see no other way than to tax the same to the losing party.” Pardee, J., 107 Fed. 80, 46 C. C. A. 157. See, also, to the same effect, In re Wolnert, 1 A. L. R. 436. The same result was reached under the act of L867 (14 Stat. 517). In re Holgate, Fed. Cas. No. 6,601.
The petitioner is allowed as costs such actual and necessary disbursements in the proceeding as would be taxable in equity. The pe:ition for counsel fees is denied.